Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

D’Fredi Grocery Inc.
d/b/a Freddy Grocery,

Respondent.

Docket No. C-14-1043
FDA Docket No. FDA-2014-H-0555

Decision No. CR3277

Date: June 27, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, D’Fredi Grocery Inc. d/b/a Freddy Grocery, that
alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $500. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to minors and failed to verify that a cigarette purchaser was 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21
US.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140 (2012). CTP seeks a civil money penalty of $500.

On May 7, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Freddy Grocery, an establishment that sells tobacco
products and is located at 3412 Fairmount Avenue, Philadelphia,
Pennsylvania 19104. Complaint § 3.

e During an inspection of Respondent’s establishment on April 17, 2013, at
approximately 4:38 PM, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of
Newport Menthol Gold Box 100s cigarettes... .” Complaint § 10.

e¢ On August 8, 2013, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from April 17, 2013. The letter explained that
the observations constituted a violation of a regulation found at 21 C.F.R.
§ 1140.14(a), and that the named violation was not necessarily intended to
be an exhaustive list of all violations at the establishment. The Warning
Letter went on to state that if Respondent failed to correct the violation,
regulatory action by the FDA or a civil money penalty action could occur
and that Respondent is responsible for complying with the law. Complaint
q 10.

e Though United Parcel Service records indicate that an individual named
“GL” received the Warning Letter on August 12, 2013, the FDA did not
receive a response to the Warning Letter from Respondent. Complaint

qi.

e During a subsequent inspection of Respondent’s establishment on January
20, 2014, at approximately 12:05 PM, FDA-commissioned inspectors
documented that “a person younger than 18 years of age was able to
purchase package of Newport Box 100s cigarettes . . . [.]” The inspectors
also documented that “the minor’s identification was not verified before the
sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. pt. 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against
selling cigarettes to persons younger than 18 years of age on April 17, 2013, and
January 20, 2014. 21 C.F.R. § 1140.14(a). On January 20, 2014, Respondent also
violated the requirement that retailers verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger
than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the
regulations. 21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500
is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

